Title: James Barron to the Commanding Officer at Williamsburg, [18 April 1781]
From: Barron, James
To: Commanding Officer at Williamsburg



Sir
Blunt point Wedesday Evening [18 April 1781]

The Vesells which ware bound up Jas. River are now at Anchore off the mouth of Peggen [Pagan] creek, Consisting of five Ships two Brigs two Schooners and three Sloopes with thirty flatt Bottomed boats a Stearn the fowey 24 Gun Ship in Burwills Bay and a Brig at Anchore. What their intentions are I know not, but it may be proble they intend up in the night to Supprise Williamsburg. Was their intention to Land at Smithfield Should have thought they would done it Some hours past, as they Anchored there at one OClock to day, two Sloops and a Schooner are horsmen.
I am Sir with great respect your most Humble Servt.,

Jas. Barron


Capt. Kellys Company are at this place without any other assistance and begs the reliefs may not be detaind. J B

